





Exhibit 10.4
SENIOR SECURED PROMISSORY NOTE
US $15,000,000
March 9, 2020



FOR VALUE RECEIVED, Basic Energy Services, Inc., a Delaware corporation (the
“Obligor”), hereby unconditionally promises to pay to Ascribe III Investments
LLC, a Delaware limited liability company (the “Payee”), the principal amount
set forth in Section 3 hereto, together with interest thereon as provided in
Section 2 hereof, on the Maturity Date (as defined below), on the terms and
subject to the conditions provided herein.
1.     Definitions.
(a)    In this Note, the following terms shall have the following meanings:
“ABL Amendment” has the meaning assigned to such term in Section 5.
“ABL Credit Agreement” means that certain Credit Agreement dated as of October
2, 2018, by and among the Obligor, as borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent (the “ABL Agent”), as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“ABL Security Agreement” means that certain Security Agreement dated as of
October 2, 2018 by and among the Obligor, the other grantors party thereto and
the ABL Agent, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Acquisition” means the acquisition by the Obligor of the production business of
NexTier Oilfield Solution Inc. pursuant to that certain Purchase Agreement dated
as of the Effective Date by and among the Payee, the Obligor, NexTier Holding
Co. and C&J Well Services, Inc.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101, et
seq.).
“Bridge Loan Documents” has the meaning assigned to such term in Section 15.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City (New York) are authorized or required by law
to close.
“Collateral” has the meaning assigned to such term in Section 10.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Payee’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.


“Dollars” and “$”means the lawful currency of the United States of America.
“Excluded Property” has the meaning set forth in the Indenture.
“Guarantied Obligations” means all of the obligations under this Note now or
hereafter existing, whether for principal, interest (including any interest that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), fees, the Payee’s expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and


1

--------------------------------------------------------------------------------





any and all documented out-of-pocket expenses (including reasonable counsel fees
and expenses) incurred by the Payee in enforcing any rights under the guaranty
set forth herein. Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by the Obligor to the Payee but for the fact that
they are unenforceable or not allowable, including due to the existence of a
bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving the Obligor or any Guarantor.
“Guarantors” means each person that is a subsidiary of the Obligor party hereto
as a guarantor and each of the Obligor’s Subsidiaries that becomes a guarantor
of this Note pursuant to Section 9 hereof.
“Indenture” means that certain Indenture dated as of October 2, 2018 with
respect to 10.75% Senior Secured Notes among Obligor and UMB Bank, N.A., as
trustee and collateral agent, as amended or supplemented from time to time.
“Indenture Security Agreement” means that certain Security Agreement dated as of
October 2, 2018 by and among the Obligor, the other grantors party thereto and
UMB Bank, N.A., as collateral agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions, generally with creditors, or
proceedings seeking reorganizations, arrangement, or other similar relief.
“Lien” means any mortgage, pledge, security interest, hypothecation, assignment
for collateral purposes, lien (statutory or other) or similar encumbrance, and
any easement, right-of-way, exclusive license, restriction, defect, exception or
irregularity in title or similar charge or encumbrance (including any agreement
to give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof); provided that in no event shall
any operating lease or non-exclusive license with respect to any intellectual
property rights entered into in the ordinary course of business or any
precautionary UCC filings made pursuant thereto by an applicable lessor or
lessee, be deemed to be a Lien.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Obligor and its
subsidiaries (taken as a whole), (b) the validity or enforceability of this
Note, (c) the ability of the Obligor to perform its obligations under this Note,
(d) the rights or remedies of the Payee hereunder or (e) the priority of any
Liens granted to the Payee in or to the Collateral.
“Material Real Property” has the meaning set forth in the Indenture.
“Maturity Date” means October 15, 2023.
“Note” means this Senior Secured Promissory Note, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Person” has the meaning set forth in the Indenture.
“Solvent” means, with respect to the Obligor and its Subsidiaries on a
consolidated basis on any date of determination, that on such date (a) the fair
value of the assets of the Obligor and its Subsidiaries exceeds, on a
consolidated basis, the debts and liabilities, subordinated, contingent or
otherwise, of the Obligor and its Subsidiaries, (b) the present fair saleable
value of the property of the Obligor and its Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of the debts and other liabilities,
subordinated, contingent or otherwise, of the Obligor and its Subsidiaries as
such debts and other liabilities become absolute and matured, (c) the Obligor
and its Subsidiaries, on a consolidated basis, are able to pay the debts and
liabilities, subordinated, contingent or otherwise, of the Obligor and its
Subsidiaries as such liabilities become absolute and matured and (d) the Obligor
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which the Obligor and its Subsidiaries have
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that can reasonably be expected to become an
actual and matured liability.


2

--------------------------------------------------------------------------------





“Subsidiary” has the meaning set forth in the Indenture.
(b)    The following terms used herein shall have the respective meanings set
forth in the Indenture Security Agreement: “ABL Collateral”, “Collateral
Accounts”, “Equipment”, “Fixtures”, “Intellectual Property”, “Investment
Property”, “Material Real Property”, “Pledged Equity”, “Proceeds”, “Records”,
and “Supporting Obligations”.
(c)    The following terms used herein shall have the respective meanings set
forth in the Code: “Commercial Tort Claims”, “Documents”, “General Intangibles”,
“Instruments” and “Letter of Credit Rights”.
2.     Interest. From the date hereof until (but not including) the date this
Note is paid in full, interest shall accrue on the outstanding principal amount
of this Note at a rate per annum equal to 10.0% (the “Initial Rate”); provided
that the Initial Rate shall increase by 2.0% on January 1, 2021 and on each
January 1 thereafter (the then effective interest rate referred to herein as the
“Rate”). Interest payable pursuant hereto shall be calculated monthly at the end
of each fiscal month on the basis of a 365/366-day year for the actual days
elapsed. Accrued interest hereunder shall be payable in cash at the end of each
fiscal month in arrears and when the unpaid principal amount hereof is declared
due and payable. Upon the occurrence and during the continuance of an Event of
Default (as defined below), the unpaid principal amount of this Note and, to the
extent permitted by applicable law, any interest payments or any fees or other
amounts owed hereunder, shall thereafter bear interest (including post-petition
interest in any Insolvency Proceeding, whether or not allowed in such Insolvency
Proceeding) payable on demand at a rate that is two percent (2.0%) per annum in
excess of the Rate otherwise applicable thereto pursuant to the first sentence
of this Section 2 (the “Default Rate”). Notwithstanding any provision herein to
the contrary, no interest shall accrue under this Note at a rate in excess of
the highest applicable rate permitted by law.
3.     Advance. On the terms and subject to the conditions contained in this
Note, the principal amount of this Note shall be made available to the Obligor
in a single drawing on the date hereof in the aggregate principal amount equal
to $15,000,000 (the “Advance”).
4.     Closing Fee. Upon the effectiveness of this Note, the Obligor shall pay
the Payee a closing fee in cash equal to $525,000 (the “Closing Fee”).
5.     Conditions to Advance. The obligation of the Payee to make the Advance
hereunder is subject to the satisfaction of the following conditions precedent
(the date upon which the Payee is in receipt of each of the following items,
each in form and substance reasonably satisfactory to the Payee, the “Effective
Date”):
(a)    Note. The Payee shall have received this Note, duly executed and
delivered by the Obligor and the Guarantors.
(b)    Closing Fee and Expenses. The Obligor shall have paid (i) the Closing
Fee, which may be netted from the proceeds of the Advance and (ii) all
reasonable and documented out-of-pocket expenses of the Payee (including,
without limitation, the reasonable and documented fees and expenses of Fried,
Frank, Harris, Shriver & Jacobson LLP).
(c)    No Default and Representations and Warranties. Both before and after
giving effect to the Advance, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) each of the representations and warranties
made by the Obligor herein shall be true and correct in all material respects
(to the extent not otherwise qualified by materiality) on and as of such date.
(d)    Drawdown Notice. The Payee shall have received a request for the Advance
duly executed by an officer of the Obligor with disbursement instructions
attached thereto.
(e)    Financing Statements. The Payee shall have received copies of proper
financing statements, filed or duly prepared for filing under the Code in all
jurisdictions that the Payee may deem reasonably necessary in order to perfect
and protect the Liens on assets of each of the Obligor and the Guarantors
created hereunder, covering the Collateral described herein.
(f)    Secretary’s Certificate. The Payee shall have received a certificate of
each of the Obligor and the Guarantors certifying that there has been no change
to any of the Obligor’s or Guarantors’ (A) certificate or articles of
incorporation, formation or organization or (B) bylaws or operating agreements
(or equivalent or comparable constitutive


3

--------------------------------------------------------------------------------





documents) (collectively, “Organization Documents”) since the closing of the ABL
Credit Agreement and the Indenture (or otherwise attaching such changed
Organization Documents).
(g)    Written Consents: The Payee shall have received true, complete and
correct copies of the resolutions or written consents authorizing the borrowing
by the Obligor of the Advance and the guarantees of the Guarantied Obligations
provided by the Guarantors and the other transactions contemplated hereunder.
(h)    Good Standing Certificates. The Payee shall have received good standing
certificates of each of the Obligor and the Guarantors, issued by the Secretary
of State or other appropriate official of the jurisdiction of incorporation,
organization or formation of the Obligor and such Guarantors.
(i)    Closing Certificate. The Payee shall have received a certificate executed
by an officer of the Obligor certifying that the conditions specified in Section
5(c) have been satisfied.
(j)    ABL Amendment. The Obligor shall have entered into an amendment to the
ABL Credit Agreement (the “ABL Amendment”).
(k)    Liquidity Condition. As of the Effective Date, pro forma for the
Acquisition, the Obligor will have available liquidity equal to or greater than
$40,000,000.
6.     Representations and Warranties. To induce the Payee to make the Advance,
the Obligor hereby represents and warrants to the Payee that:
(a)    Status. Each of the Obligor and the Guarantors (a) is a duly organized or
formed and validly existing corporation or other registered entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it does business or owns assets, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Power and Authority; Enforceability. Each of the Obligor and the
Guarantors has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of this Note and each
other Bridge Loan Document to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Note and each other Bridge Loan Document. Each of the
Obligor and the Guarantors has duly executed and delivered this Note and each
other Bridge Loan Document to which it is a party and this Note constitutes, and
each other Bridge Loan Document to which it is a party, constitutes the legal,
valid and binding obligation of each of the Obligor and the Guarantors
enforceable against the Obligor and each such Guarantor in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).
(c)    No Violation. None of the execution, delivery and performance by the
Obligor and the Guarantors of this Note and each other Bridge Loan Document to
which it is a party and compliance with the terms and provisions thereof or the
consummation of the other transactions contemplated hereby or thereby on the
relevant dates therefor will (i) contravene any applicable provision of any
material applicable law of any governmental authority, (ii) violate any
provision of the organization documents of the Obligor or any Guarantor or (iii)
conflict with the Indenture or, subject to the ABL Amendment, the ABL Credit
Agreement.
(d)    Pari Passu Indebtedness. Obligations under this Note constitute senior
indebtedness of the Obligor and rank pari passu in right of payment with all
indebtedness of the Obligor under the Indenture and the ABL Credit Agreement.
(e)    Use of Proceeds. The proceeds of the Advance shall be used solely for the
consideration for the Acquisition and any related fees and expenses.
(f)    Solvency. As of the date hereof, the Obligor and its subsidiaries, on a
consolidated basis, are Solvent.
7.     Payment. The full outstanding principal amount of this Note, together
with all accrued and unpaid interest hereunder, shall become due and payable on
the Maturity Date. All monies due hereunder shall be paid in


4

--------------------------------------------------------------------------------





Dollars. If any payment on this Note shall be due on a day which is not a
Business Day, it shall be payable on the next succeeding Business Day. Upon
final payment of the full outstanding principal amount of this Note, together
with all accrued and unpaid interest hereunder this Note shall be surrendered to
the Obligor for cancellation. Amounts borrowed and repaid hereunder may not be
reborrowed. All payments hereunder shall be applied to accrued and unpaid
interest and to outstanding principal in such order as determined by the Payee
in its sole discretion.
8.     Prepayment. The Obligor may, at its option, prepay this Note, in whole or
in part, at any time or from time to time without penalty or premium and such
prepayment shall be accompanied by payment of accrued and unpaid interest
through the date of prepayment.
9.     Guarantee.
(a)    In recognition of the direct and indirect benefits to be received by the
Guarantors from the proceeds of this Note and by virtue of the financial
accommodations to be made to the Obligor, each of the Guarantors, jointly and
severally, hereby unconditionally and irrevocably guarantees as a primary
obligor and not merely as a surety the full and prompt payment when due, whether
upon maturity, acceleration, or otherwise, of all of the Guarantied Obligations.
If any or all of the Guarantied Obligations becomes due and payable, each of the
Guarantors, unconditionally and irrevocably, and without the need for demand,
protest, or any other notice or formality, promises to pay such indebtedness to
the Payee, together with any and all expenses (including the Payee’s expenses)
that may be incurred by the Payee in demanding, enforcing, or collecting any of
the Guarantied Obligations (including the enforcement of any collateral for such
Guarantied Obligations or any collateral for the obligations of the Guarantors
under the guaranty in this Note). If claim is ever made upon the Payee for
repayment or recovery of any amount or amounts received in payment of or on
account of any or all of the Guarantied Obligations and the Payee repays all or
part of said amount by reason of (i) any judgment, decree, or order of any court
or administrative body having jurisdiction over the Payee or any of its
property, or (ii) any settlement or compromise of any such claim effected by the
Payee with any such claimant (including the Obligor or any Guarantor), then and
in each such event, each of the Guarantors agrees that any such judgment,
decree, order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guaranty or
other instrument evidencing any liability of the Obligor or any Guarantor, and
the Guarantors shall be and remain liable to the Payee hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by the Payee. The liability of each of the Guarantors hereunder is
primary, absolute, and unconditional, and is independent of any security for or
other guaranty of the Guarantied Obligations, whether executed by any other
Guarantor or by any other person, and the liability of each of the Guarantors
hereunder shall not be affected or impaired by, in each case, to the fullest
extent permitted by applicable law, (i) any payment on, or in reduction of, any
such other guaranty or undertaking, (ii) any dissolution, termination, or
increase, decrease, or change in personnel by the Obligor or any Guarantor,
(iii) any payment made to the Payee on account of the obligations which the
Payee repays to the Obligor or any Guarantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by the Payee, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the obligations or of any security therefor. The guaranty by each of the
Guarantors hereunder is a guaranty of payment and not of collection. The
obligations of each of the Guarantors hereunder are independent of the
obligations of any other Guarantor or any other person and a separate action or
actions may be brought and prosecuted against one or more of the Guarantors
whether or not action is brought against any other Guarantor or any other person
and whether or not any other Guarantor or any other person be joined in any such
action or actions. Each Guarantor hereby confirms that it is the intention of
all parties hereto that the guaranty contained herein not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law to the extent applicable to this guaranty and the obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the parties hereto
hereby irrevocably agree that the obligations of each Guarantor hereunder at any
time shall be limited to the maximum amount as will result in the obligations of
such Guarantor hereunder not constituting a fraudulent transfer or conveyance.
(b)    With respect to any Subsidiary of the Obligor or any Guarantor that is
not delivering a guarantee of the Guarantied Obligations on the Effective Date:
(i)    Within 30 days of the Effective Date, and in any event no later than when
such entities deliver guarantees of the obligations of the Obligor under the
Indenture, the Obligor will cause C&J Well Services, Inc., a Delaware
corporation, KVS Transportation, Inc., a California corporation, and Indigo
Injection #3, LLC,


5

--------------------------------------------------------------------------------





a Texas limited liability company to execute and deliver to the Payee a guaranty
supplement to this Note in form and substance reasonably satisfactory to the
Payee.
(ii)    If any Subsidiary of the Obligor or any Guarantor becomes obligated
under or deliver any guarantee of the obligations of the Obligor under the
Indenture, such Subsidiary shall grant a guarantee of all Guarantied Obligations
by executing and delivering a guaranty supplement in, each case in form and
substance reasonably satisfactory to the Payee.
10.     Security.
(a)    Grant of Security. Each of the Obligor and the Guarantors hereby
unconditionally grants, assigns, and pledges to the Payee to secure the
obligations under this Note, a continuing security interest in all of the
Obligor’s and each such Guarantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (collectively, the “Collateral”):
(i)    all Equipment;
(ii)    all Fixtures related to Material Real Property
(iii)    all Intellectual Property;
(iv)    all Investment Property (including without limitation the Pledged
Equity), all Commercial Tort Claims, all Documents, all General Intangibles, all
Instruments and all Letter of Credit Rights, in each case, for the avoidance of
doubt, not constituting ABL Collateral;
(v)    all Collateral Accounts;
(vi)    all Records relating to the foregoing and all additions, accessions and
improvements to, all substitutions and replacements of the foregoing, and
(vii)    to the extent not otherwise included, all Proceeds of the foregoing,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;
provided, however, that notwithstanding anything to the contrary contained
herein, this Note shall not constitute nor evidence a grant of a security
interest, collateral assignment or any other type of Lien in Excluded Property
provided further, that the Proceeds of Excluded Property shall not constitute
Excluded Property solely by virtue of being Proceeds thereof but only to the
extent that such Proceeds otherwise independently constitute Excluded Property
hereunder.
(b)    Security for this Note. The security interest created hereby secures the
payment and performance of this Note. Without limiting the generality of the
foregoing, this Note secures the payment of all amounts which constitute part of
the obligations owed under this Note and would be owed by the Obligor to the
Payee but for the fact that they are unenforceable or not allowable (in whole or
in part) as a claim in an Insolvency Proceeding involving the Obligor due to the
existence of such Insolvency Proceeding.
(c)    Authorization to file UCC Statements. The Obligor hereby authorizes the
Payee, its counsel or designee to file, in the name of the Obligor and each
Guarantor any UCC or similar financing and continuation statements the Payee in
its sole discretion may deem necessary or appropriate to further protect or
maintain the perfection of the security interests.
(d)    Information Regarding Collateral. The Obligor will furnish to the Payee,
with respect to the Obligor or any Guarantor, promptly (and in any event within
30 days of such change) written notice of any change in such Person’s (i) legal
name, (ii) jurisdiction of organization or formation, (iii) type of legal entity
or (iv) organizational identification number. The Obligor also agrees promptly
to notify in writing the Payee if any material portion of the Collateral is
damaged, destroyed or condemned.


6

--------------------------------------------------------------------------------





(e)    Maintenance of Insurance.
(i)    The Obligor and the Guarantors will maintain insurance with respect to
the Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, with insurers, in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
From time to time upon request, the Obligor shall deliver to the Payee the
originals or certified copies of its insurance policies.
(ii)    In addition to the insurance required under clause (i) with respect to
Collateral, maintain insurance with insurers, with respect to the properties and
business of the Obligor and the Guarantors, of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
11.     Covenants.
(a)    Taxes. The Obligor and each Guarantor shall make all payments, whether on
account of principal, interest, fees or otherwise, free of and without deduction
or withholding for any present or future taxes, duties or other charges
(“Taxes”). If the Obligor or a Guarantor is compelled by law to deduct or
withhold any Taxes it shall promptly pay to the Payee such additional amount as
is necessary to ensure that the net amount received by the Payee is equal to the
amount payable by the Obligor or such Guarantor had there been no deduction or
withholding
(b)    Corporate Existence. The Obligor shall do or cause to be done all things
necessary to preserve and keep in full force and effect its and its
Subsidiaries’ existence, rights (charter and statutory), licenses and
franchises; provided, however, that the Obligor shall not be required to
preserve any such Subsidiaries’ right, license or franchise if it shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Obligor and its Subsidiaries, taken as a whole.
12.     Events of Default.
(a)    The occurrence of any one or more of the following events shall
constitute an Event of Default (an “Event of Default”) under this Note: (i) the
failure to pay principal of this Note when due on the Maturity Date or failure
to pay interest payable hereunder within (five) 5 Business Days after the same
becomes due; provided, that, notwithstanding anything to the contrary contained
herein, to the extent the Obligor is not permitted to make a payment under this
Note under the terms of the ABL Credit Agreement, failure to make such payment
shall not result in an Event of Default hereunder so long as the Obligor makes
such payment once permitted under the ABL Credit Agreement; (ii) any
representation or warranty made by the Obligor herein shall prove to not have
been accurate in all material respects on or as of the date made or deemed made
or furnished; (iii) the Obligor or any of its subsidiaries shall: (A) apply for,
consent to, or acquiesce in the appointment of a trustee, receiver, sequestrator
or other custodian for any substantial part of the assets or other property of
any such person, or make a general assignment for the benefit of creditors; (B)
in the absence of such application, consent or acquiesce to or permit or suffer
to exist, the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that the Obligor hereby expressly authorizes
the Payee to appear in any court conducting any relevant proceeding during such
sixty (60) day period to preserve, protect and defend their rights under this
Note; or (C) permit or suffer to exist the commencement of any Insolvency
Proceeding relating to the Obligor or any of its subsidiaries, or its or their
debts or assets, whether voluntary or involuntary, or any dissolution, winding
up or liquidation proceeding, in respect thereof, and, if any such case or
proceeding is not commenced by such person, such case or proceeding shall be
consented to or acquiesced in by such person, or shall result in the entry of an
order for relief or shall remain for sixty (60) days undismissed; provided the
Obligor hereby expressly authorizes the Payee to appear in any court conducting
any such case or proceeding during such sixty (60) day period to preserve,
protect and defend their rights under this Note; (iv) any failure by the Obligor
to perform, or comply with, any material term or condition contained in this
Note, and any written repudiation or assertion of the invalidity of the Liens or
guarantee granted herein; (v) a default shall occur in the payment of any amount
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any principal or stated amount of, or interest or fees on, the
indebtedness incurred under the Indenture, or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such indebtedness if the effect of such default is to accelerate, or permit the
holders of such indebtedness to accelerate, the maturity of such indebtedness to
cause or declare such indebtedness to become immediately due and payable; (vi) a
default shall


7

--------------------------------------------------------------------------------





occur in the payment of any amount when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any principal or stated amount
of, or interest or fees on, the indebtedness incurred under the ABL Credit
Agreement, or a default shall occur in the performance or observance of any
obligation or condition with respect to any such indebtedness if the effect of
such default is to accelerate the maturity of such indebtedness to cause or
declare such indebtedness to become immediately due and payable; and (vi) any
Change of Control (as defined in the Indenture) shall have occurred whereupon
Holders (as defined in the Indenture) shall have exercised their right to
require the Obligor to make a Change of Control Offer pursuant to Section 3.9 of
the Indenture.
(b)    The Obligor hereby agrees that upon an Event of Default under this Note,
the unpaid principal balance of and accrued but unpaid interest on this Note
shall immediately become due and payable upon written notice by the Payee to the
Obligor; provided, however, that upon the occurrence of an Event of Default
described in clause 12(a)(iii) above the unpaid balance and accrued but unpaid
interest shall become due and payable without notice or demand. The Payee shall
have all other rights and remedies available at law or in equity, under the Code
or pursuant to this Note.
13.     Assignment. Without the prior written consent of the Obligor, the Payee
shall not have the right at any time to sell, assign, transfer, negotiate or
pledge, all or any part of its interest in this Note (and any attempted
assignment or transfer by the Payee without such consent shall be null and
void). The Obligor’s rights or obligations hereunder nor any interest therein
may be assigned or delegated by the Obligor without the prior written consent of
the Payee (and any attempted assignment or transfer by the Obligor without such
consent shall be null and void). This Note may be transferred only upon
surrender of the original Note to the Obligor for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form satisfactory to the Obligor, and, thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. It is the intention that this Note be treated as a registered
obligation and in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations thereunder.
14.     No Waiver by Payee. No delay or omission by the Payee or any other
holder hereof to exercise any power, right or remedy accruing to the Payee or
any other holder hereof shall impair any such power, right or remedy or shall be
construed to be a waiver of the right to exercise any such power, right or
remedy. Payee’s right to accelerate this Note for any late payment or the
Obligor’s failure to timely fulfill its other obligations hereunder shall not be
waived or deemed waived by the Payee by Payee’s having accepted a late payment
or late payments in the past or the Payee otherwise not accelerating this Note
or exercising other remedies for the Obligor’s failure to timely perform its
obligations hereunder. The Payee shall not be obligated or be deemed obligated
to notify the Obligor that it is requiring the Obligor to strictly comply with
the terms and provisions of this Note before accelerating this Note and
exercising its other remedies hereunder because of the Obligor’s failure to
timely perform its obligations under this Note.
15.     Obligor Waiver; Indemnity; Expense Reimbursement.
(a)    The Obligor hereby forever waives (i) presentment, presentment for
payment, demand, notices of nonperformance, protest, notice of protest, notice
of dishonor of this Note and all other demands and notices in connection with
the delivery, acceptance, performance and enforcement of this Note, (ii) any
requirement of diligence or promptness on the part of the Payee in the
enforcement of its rights under the provisions of this Note or any other Bridge
Loan Document and (iii) any and all notices of every kind and description which
may be required to be given by any statute or rule of law.
(b)    The Obligor will indemnify the Payee and the directors, officers,
employees, advisors and agents thereof and each Person, if any, who controls the
Payee (any of the foregoing, an “Indemnified Person”) and hold each Indemnified
Person harmless from and against any and all claims, damages, liabilities and
expenses (including, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of a single firm of counsel to all
Indemnified Persons and, if necessary, one firm of local counsel in each
appropriate jurisdiction and one firm of special counsel in each appropriate
specialty which an Indemnified Person may incur or which may be asserted against
it in connection with any claim, litigation, investigation or proceeding
(whether or not such Indemnified Person is a party to such litigation or
investigation)) involving this Note and the other Bridge Loan Documents, the use
of any proceeds of the Advance by the Obligor or any Subsidiary or any officer,
director or employee thereof (all such claims, damages, liabilities and
expenses, “Indemnified Liabilities”), provided that the Obligor shall have no
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Person, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction. No Indemnified Person shall be


8

--------------------------------------------------------------------------------





liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
this Agreement. The agreements in this Section 15(b) shall survive repayment of
the Advance and all other amounts payable hereunder.
(c)    The Obligor shall pay (a) all reasonable out of pocket fees and expenses
incurred by the Payee (including, but not limited to, (i) the reasonable fees,
disbursements and other charges of one primary counsel for the Payee and, to the
extent necessary, of one special counsel retained by the Payee in each relevant
specialty and of one local counsel retained by the Payee in each relevant
jurisdiction and (ii) due diligence expenses) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this Note,
any amendments, modifications or waivers of the provisions hereof or thereof and
any other related document, in each case executed by an officer of the Obligor
and delivered to the Payee in accordance with the terms of this Note
(collectively, the “Bridge Loan Documents”) (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (b) all out of pocket
expenses incurred by the Payee (including the fees, charges and disbursements of
any counsel for the Payee) in connection with the enforcement or protection of
its rights in connection with this Note and the other Bridge Loan Documents,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Note.
16.     Section Headings. Section headings appearing in this Note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this Note.
17.     GOVERNING LAW. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
18.     VENUE. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE OBLIGOR OR THE PAYEE
ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF THE
OBLIGOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PROVIDED NEXT TO ITS
NAME ON SCHEDULE IV; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE OBLIGOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE PAYEE RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT THAT
THE COURTS SPECIFIED ABOVE DO NOT HAVE SUBJECT MATTER JURISDICTION.
19.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS NOTE OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
NOTE, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 19 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE ADVANCE MADE


9

--------------------------------------------------------------------------------





HEREUNDER. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
20.     Successors and Assigns. This Note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of the
Obligor and the Payee.
21.     Records of Payments. The records of the Payee shall be prima facie
evidence of the amounts owing on this Note.
22.     Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by all parties hereto. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.
23.     Severability. In the event any one or more of the provisions contained
in this Note should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions. Each waiver in this Note is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and
(b) applicable law neither provides for nor allows any material sanctions to be
imposed against the Payee for having bargained for and obtained it.
24.     Notices. Any notice, request or other communication required or
permitted to be given hereunder shall be given in writing by delivering it
against receipt for it, by depositing it with an overnight delivery service or
by depositing it in a receptacle maintained by the United States Postal Service,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the respective parties pursuant to the notice information on the
signature pages hereto. All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or electronic mail
address. The Obligor’s address for notices may be changed at any time and from
time to time, but only after five (5) calendar days advance written notice to
the Payee and shall be the most recent such address furnished in writing by the
Obligor to the Payee. The Payee’s address for notices may be changed at any time
and from time to time, but only after five (5) calendar days advance written
notice to the Obligor and shall be the most recent such address furnished in
writing by the Payee to the Obligor. Actual notice, however and from whomever
given or received, shall always be effective when received.
25.     ENTIRE AGREEMENT. THIS NOTE TOGETHER WITH EACH OTHER BRIDGE LOAN
DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PAYEE, THE OBLIGOR, THE GUARANTORS AND
OTHER PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
CONFLICTING OR INCONSISTENT AGREEMENTS, CONSENTS AND UNDERSTANDINGS RELATING TO
SUCH SUBJECT MATTER. EACH OF THE OBLIGOR AND THE GUARANTORS ACKNOWLEDGES AND
AGREES THAT THERE IS NO ORAL AGREEMENT BETWEEN THE OBLIGOR, THE GUARANTORS AND
THE PAYEE WHICH HAS NOT BEEN INCORPORATED IN THIS NOTE OR A BRIDGE LOAN DOCUMENT
EXECUTED AND DELIVERED IN CONNECTION HEREWITH.
[SIGNATURES FOLLOW]
    












10

--------------------------------------------------------------------------------








    
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.
OBLIGOR:
BASIC ENERGY SERVICES, INC.
 
 
By:
/s/ Keith L. Schilling
Name:
Keith L. Schilling
Title:
President and Chief Executive Officer
 
 
 
Notice Information:
 
Basic Energy Services, Inc.
 
81 Cherry Street Suite 2100
 
Fort Worth, TX 76102
 
Attention: Keith L. Schilling
 
Email: Keith.Schilling@basicenergyservices.com
 
 
GUARANTORS:


Basic Energy Services GP, LLC
Basic Energy Services LP, LLC
Basic Energy Services, L.P.
Basic ESA, Inc.
SCH Disposal, L.L.C.
Taylor Industries, LLC
AGUA LIBRE HOLDCO LLC
AGUA LIBRE ASSET CO LLC
AGUA LIBRE MIDSTREAM LLC
 
 
By:
/s/ Keith L. Schilling
Name:
Keith L. Schilling
Title:
President and Chief Executive Officer
 
 
 
BASIC ENERGY SERVICES, L.P.
By:
Basic Energy Services GP, LLC, its general partner
 
 
By:
/s/ Keith L. Schilling
Name:
Keith L. Schilling
Title:
President and Chief Executive Officer
 
 







--------------------------------------------------------------------------------







Acknowledged and Agreed By:
ASCRIBE III INVESTMENTS LLC


By:
/s/ Lawrence First
Name:
Lawrence First
Title:
Managing Director



Notice Information:
Ascribe III Investments LLC
299 Park Avenue, 34th Floor
New York, NY 10171
Attention: Lawrence First
Email: lfirst@ascribecapital.com

with a copy to (which shall not constitute notice)
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Warren S. de Wied
Email: warren.de.wied@friedfrank.com





